United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1053
                                   ___________

United States of America,               *
                                        *
                   Appellee,            *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Nebraska.
Victor M. Ojeda, also known as          *
Victor Meduras,                         *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                            Submitted: August 23, 1999
                                Filed: August 26, 1999
                                   ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Victor M. Ojeda appeals the sentence imposed by the district court after Ojeda
pleaded guilty to distribution of 100 or more grams of methamphetamine, in violation
of 21 U.S.C. § 841(a)(1). Ojeda contends the district court erroneously applied a two-
level weapon enhancement under U.S. Sentencing Guidelines Manual § 2D1.1(b)(1)
(1995). The alleged error is unreviewable, however, because the sentence Ojeda
received is still a downward departure from the Guidelines range that would have
resulted if he had prevailed on his challenge to the weapon enhancement. See United
States v. Wyatt, 26 F.3d 863, 864 (8th Cir. 1994) (per curiam).
Accordingly, we affirm the judgment of the district court.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-